Citation Nr: 0024279	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  98-08 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a skin rash to the 
thighs and genitals due to an undiagnosed illness.

3.  Entitlement to service connection for generalized joint 
pain due to an undiagnosed illness.

4.  Entitlement to the assignment of a higher (compensable) 
disability evaluation for bronchitis. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970 
and from November 1990 to June 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal. 

The veteran's representative has asserted that an informal 
hearing presentation submitted to the Board in July 2000 also 
constitutes a valid notice of disagreement (NOD) with a July 
1999 rating decision, which denied claims of entitlement to 
service connection for high cholesterol, kidney stones and 
indigestion, all claimed as due to undiagnosed illness.  
Although the informal hearing presentation submitted by the 
representative to the Board was admittedly not filed with the 
VA agency making the adverse determination, the 
representative has argued that, pursuant to 38 U.S.C.A. 
§ 7105 and 38 C.F.R. § 20.300, the NOD was properly filed 
with the Board, because the claims file had been forwarded to 
the Board. The representative's argument appears to be in 
conflict with the holding in Beyrle v. Brown, 9 Vet. App. 24, 
28 (1996) (hearing testimony before the Board, even though 
given within the one-year NOD filing period, cannot 
constitute a valid NOD, because it was taken before the Board 
and not the RO and it did not serve to initiate appellate 
review).  The matter of whether a timely NOD was filed to 
initiate an appeal from the July 1999 rating decision, which 
denied claims of entitlement to service connection for high 
cholesterol, kidney stones and indigestion as due to 
undiagnosed illness, is referred to the RO for appropriate 
action. 

REMAND

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Thus, the 
veteran's claim for an increased evaluation for bronchitis is 
well grounded and VA has a duty to assist him in the 
development of facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a) (West 1991). 

In the absence of a well grounded claim, there is no duty to 
assist.  However, in this case, further development of the 
facts concerning the veteran's service connection claims is 
nevertheless required by case law.  The United States Court 
of Appeals for Veterans Claims (Court) has held that there 
may be situations in which a Board remand is required to 
satisfy a pre-duty-to-assist requirement imposed by Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (per curiam) (VA must 
obtain records in constructive possession of VA).  
Consequently, the Board does not at this time need to reach 
the question whether the claims of entitlement to service 
connection for hypertension, skin rash and generalized joint 
pain, due to undiagnosed illness, are well grounded.

The Board finds that an additional effort should be made to 
obtain service medical records for the veteran's first period 
of active duty from May 1968 to May 1970.  See Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990) (VA has a statutory 
duty to assist the veteran in obtaining military records). 

Moreover, in the report of a November 1995 VA examination, 
the examiner noted that the veteran claimed to have undergone 
a VA Persian Gulf protocol examination in May 1995 at the VA 
Medical Center in Ann Arbor, Michigan.  In his substantive 
appeal, filed in April 1998, the veteran has also claimed to 
have been treated for one or more of those conditions at a VA 
medical facility.  However, it does not appear that copies of 
all such VA examination and treatment records have been 
associated with the claims file. See McCormick v. Gober, No. 
98-48 (U.S. Vet. App. Aug 18, 2000) (there is an obligation 
to obtain all VA clinical records prior to making a 
determination whether a claim is well-grounded). 

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:  

1.  The RO should request that the 
veteran identify the VA medical 
facilities at which he received inpatient 
and outpatient treatment pertaining to 
his Persian Gulf claims from January 1995 
to the present.  Upon receipt of the 
requested information, the RO should 
contact the identified facilities and 
request that all available pertinent 
clinical documentation be forwarded for 
incorporation into the record.  The RO 
should also request that the VA Medical 
Center, Ann Arbor, Michigan, provide a 
copy of the report of any VA Persian Gulf 
Protocol examination conducted at that 
facility in 1995.  To the extent there is 
an attempt to obtain records which is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.

2.  The RO should make another attempt to 
obtain the veteran's missing service 
medical records for the period from May 
1968 to May 1970 from the National 
Personnel Records Center or from an 
appropriate National Guard or Reserve 
organization prior to further appellate 
review.  If the effort is unsuccessful, a 
notation should be placed in the record 
as to each unit contacted.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
claims file.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the determination remains adverse to the 
veteran, he and his representative, 
should be furnished a supplemental 
statement of the case and an opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until he is further 
notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matters which the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




